Order filed June 28, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00438-CV
                                 ____________

                     JUNIOUS R. VALENTINE, Appellant

                                         V.

  FEDERAL INSURANCE COMPANY AND CHUBB & SON INC. D/B/A
                 CHUBB & SON, Appellees


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-78466


                                      ORDER
      The reporter’s record in this case was due June 1, 2018. See Tex. R. App. P.
35.1. On June 6, 2018, this court ordered the court reporter to file the record within
15 days. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
       We order Norma Duarte, the court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Norma Duarte does not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM